Citation Nr: 1428586	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death to include as secondary to herbicide exposure


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran had active service in the US Army from February 1967 to February 1969.  He did not serve in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues were previously remanded by the Board in August 2013 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These issues were most recently remanded in August 2013 for further development, specifically, to verify the Veteran's dates of service in the Panama Canal Zone, request herbicide exposure verification from the Department of Defense (DOD) or the U.S. Army and Joint Services Records Research Center (JCRRC) and conduct any further development deemed necessary.

To verify the Veteran's dates of service, the RO requested personnel records and they were uploaded into VBMS in November 2013.  The personnel records confirmed the Veteran served in several Canal Zone units to include the 3rd Battalion, 508th Infantry in Fort Kobbe and the 3rd Battalion, 5th infantry in Fort Kobbe.  The record of assignments indicated the Veteran was in the Canal Zone from April 1968 to February 1969.  

As instructed, the RO made a request for herbicide exposure verification through the Defensive Personnel Records Information Retrieval System (DPRIS) to the DOD.  The instructions properly explained the Veteran claimed he was exposed to herbicides while stationed at Fort Kobbe, Panama from April 1968 to February 1969.  However, the dates were improperly requested from September 1968 to October 1968.   Therefore, the DPRIS response contained a search from September 1968 to October 1968 from the Fort Kobbe, Panama Canal Zone.  Further, the DPRIS response discussed the unit history of the 3rd Battalion, 508th Infantry in Fort Kobbe but did not discuss the unit history for the 3rd Battalion, 5th Infantry in Fort Kobbe.  Subsequently, a formal finding was issued based on dates that had not been addressed in the DPRIS response.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On Remand, a corrected request must be submitted to the DOD and a corrected formal finding must be issued. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request herbicide exposure verification from the Department of Defense (DOD) for the Veteran's period of active duty in the Panama Canal Zone from April 1968 to February 1969.  The Veteran's unit of assignments in the Panama Canal Zone should clearly be identified as the 3rd Battalion, 508th Infantry in Fort Kobbe and the 3rd Battalion, 5th Infantry in Fort Kobbe.  

If exposure to herbicides is confirmed, the RO or AMC should take appropriate action.  If exposure to herbicides is not confirmed, the RO or AMC should notify the appellant of the negative reply and request a corrected/updated formal finding from the JSRRC coordinator.

2.  Only if exposure to chemical agents or defoliants to include Agent Orange in service is verified, as outlined above, the RO or AMC should obtain a medical expert opinion from a physician with appropriate expertise on whether this exposure caused, or substantially or materially contributed, to the Veteran's death.

The claims files must be reviewed along with a copy of any pertinent records located in the Veteran's Virtual VA and VBMS electronic claims file.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  After the development requested above has been completed to the extent possible, the RO should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



